FlSHER, J.,
delivered the opinion of the court.
This is a writ of error to a judgment of the Circuit Court of Monroe county.
The defendants below received on their stage-coach, at Tuscum-bia, two trunks, containing valuable goods, to be delivered to the plaintiffs, at the town of Aberdeen, for which the defendants received wages, according to their customary rates of charging. The goods, while on the coach, were damaged, so that they became worthless to the plaintiffs.
It appears, while crossing a certain ferry, the horses becoming frightened, ran with the coach out of the boat into the river, when the goods, consisting of valuable silks, received the injury complained of.
It is not pretended that the defendants’ agent, who was at the time conveying the goods, is chargeable with the slightest negligence, or that he did not observe such caution as a prudent man would have observed at the time, in transporting his own property. The only question for consideration, therefore, is, whether the plaintiffs are to be held liable, upon the same rules which apply in like cases to common carriers, who are not only bound to take extraordinary care o;f the goods committed to them, but are treated as insurers against all damages, except such as arise from the act of God, or the public enemy. / Primé facie, the proprietors of a stage-coach, used for carrying the mail, passengers and their baggage, are not to be considered common carriers, as to articles not strictly within their line of business, in the technical sense of that term. They may, however, make themselves such, either by special contract in a particular case,.or by their general course of business. It is clearly established by the testimony in this case, that the plaintiffs had been constantly in the habit of conveying trunks containing goods, and other small packages, from one point *241to another, and receiving pay for the same. They are, indeed, brought fully within the operation' of the above rule, by the evidence. Dwight v. Brewster, 1 Pick. 53.
Judgment affirmed.